Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s response filed October 29, 2021 is acknowledged.  Claim 1 is amended and claims 4 and 9-15 are cancelled.  Claims 1-3 and 5-8 are pending and further considered on the merits.
Response to Amendment
	In light of applicant’s amendment the examiner modifies the grounds of rejection set forth in the office action filed April 29, 2021.  Additionally, the examiner withdraws the 35 U.S.C. 112 second paragraph rejections in the previous office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabados, US 2009/0242485 (Cabados, of record) in view of Biesheuvel, US 2005/0006289 (Biesheuvel).
Regarding claim 1, Cabados discloses a method for the production of mineral water with a predefined content of mineral elements, from tap water, having a known inadequate content of mineral elements and a known pH, and comprising impurities (abstract, fig. 1, see “tap water”, ¶ 0035), said method comprising:
Eliminating impurities in the tap water to obtain a purified water (see “filter”, ¶ 0045);
The purified water is at least partially demineralized by selective removal of the minerals (see “reverse osmosis unit”, ¶ 0045);
The demineralized water is remineralized (via REF 21, ¶ 0036) by injection (via REF 22) of a predetermined volume of at least one of a concentrated solution (¶ 0036) comprising at least one mineral element that is lacking to adjust the content to said predefined content;
The remineralized water is collected (via REF 23 upstream of REF 99); and
The production of mineral water is stopped (¶ 0036);
Wherein a determined quantity of water flows continuously (via opening/closing REF 99) and said volume is regularly injected until the water stops flowing (¶ 0034-0036).
Cabados does not explicitly disclose that the volume of concentrated solution is a synthetic powder.  However, Biesheuvel discloses methods and means for producing mineral water (abstract, fig. 1) comprising demineralizing water (via reverse osmosis, ¶ 0034) and remineralizing water (via REF 16, ¶ 0046) with a concentrate comprising a synthetic powder (¶ 0022).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the method of Cabados to include the use of a mineralized powder as described in Biesheuvel since it has been shown that both liquid and powder forms of a remineralization component are effective in providing a mineral water (Biesheuvel, ¶ 0022).
Regarding claim 2, Cabados (in view of Biesheuvel) discloses a method further comprising adjusting the pH of the mineralized water (¶ 0004, 0037, 0040).
Regarding claim 3, Cabados (in view of Biesheuvel) discloses a method wherein the pH is adjusted prior to remineralization (¶ 0004, where the use of RO adjusts the pH to slightly acidic).
Regarding claim 5, Cabados (in view of Biesheuvel) discloses a method wherein the remineralization step comprises the passage of water on a mineral column (REF 25, fig. 5, ¶ 0040).
Regarding claim 6, Biesheuvel further discloses cooling remineralized water (via abstract, REF 20, ¶ 0023).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabados in view of Biesheuvel as relied upon in the rejections set forth above and in further view of Payton, US 2018/0168164 (Payton, of record).
Regarding claim 7, Cabados (in view of Biesheuvel) does not explicitly disclose that the synthetic powder of mineral salts is at least partially amorphous.  However, Payton discloses the use of synthetic powder of calcium carbonate which has been precipitated, and therefore at least partially amorphous (abstract, ¶ 0074-0076, 0080).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify Cabados (in view of Biesheuvel) to provide partially amorphous mineral salts in order to provide for the predictable result of an effective source of calcium carbonate for water treatment applications as taught by Payton.
Regarding claim 8, Payton further discloses using calcium and magnesium carbonates and hydroxides (¶ 0073, 0084).  Although Payton does not disclose a single .
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-8 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Biesheuvel as seen above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779